Hatch, J. (concurring):
I concur in the result readied by Hr. Justice Laughlin in this case, upon the ground that the contract is so indefinite and' uncer*123tain as to be unenforcible. It was not averred in the complaint nor proved on the trial that the efforts of the defendant to organize the corporation, such as was contemplated, was or would have been successful, in consequence of which no cause of action was either averred or proved. It is evident that no damages can be predicated of a breach of such a contract. The whole matter is so speculative and uncertain that no enforcible right is established hy the proof.
Upon the other matters discussed in the opinion of Mr. Justice Laughlin, I express no opinion.
The judgment should be affirmed, with costs.
O’Brien and McLaughlin, JJ., concurred.
Judgment affirmed, with costs.